Citation Nr: 0424175	
Decision Date: 08/30/04    Archive Date: 09/07/04

DOCKET NO.  98-11 534	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to an initial rating in excess of zero 
percent for left ear hearing loss in effect from October 20, 
1997 to October 23, 2002.  

2.  Entitlement to an initial increased rating for bilateral 
hearing loss, evaluated as 20 percent disabling from October 
24, 2002. 

3.  Entitlement to an initial rating for tinnitus, currently 
evaluated as 10 percent disabling. 
 
4.  Entitlement to an increased (compensable) rating for 
tooth number 30. 
 
5.  Entitlement to service connection for missing teeth due 
to gum disease, excluding tooth number 30.


REPRESENTATION

Appellant represented by:	The American Legion

ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The veteran served on active duty from November 1942 until 
January 1946.

This matter comes before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals (Board) on appeal from rating 
decisions of the Regional Office (RO) in New Orleans, 
Louisiana.

This case was remanded by decisions of the Board in June 1999 
and June 2003.


FINDINGS OF FACT

1.  Prior to October 24, 2002, service connection was in 
effect for left ear hearing impairment only with Level III 
hearing acuity.

2.  Bilateral hearing loss is currently manifested Level V 
hearing loss in the right ear and Level VI hearing loss in 
the left ear.  

3.  Prior to June 10, 1999, the clinical records indicate 
that the veteran's tinnitus was intermittent.  

4.  Since June 10, 1999, the veteran's tinnitus is recurrent 
and he has been rated at the maximum schedular evaluation for 
tinnitus.

5.  Compensation for the service-connected tooth number 30 is 
not payable by law.

6.  The veteran's claim for service connection for missing 
teeth due to gum disease was received in 1998.

7.  The veteran does not have an adjudicated compensable 
service-connected dental condition, or a dental condition due 
to trauma other than tooth number 30.  He was not a prisoner 
of war, he does not have a dental condition determined to be 
complicating a medical condition being treated by the VA, and 
he is not a Chapter 31 vocational rehabilitation trainee.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of zero 
percent for left ear hearing loss prior to October 24, 2002 
have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.85, Diagnostic Code 6100 (2002).  

2.  The criteria for a rating in excess of 20 percent for 
bilateral hearing effective from October 24, 2002 have not 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.85, 
Diagnostic Code 6100 (2003).  

3.  The criteria for an initial rating in excess of zero 
percent for tinnitus prior to June 10, 1999 have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §38 U.S.C.A. 
§ 4.87, Diagnostic Code 6260 (1998).  

4.  The criteria for a rating in excess of 10 percent for 
tinnitus effective on June 10, 1999 have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §38 U.S.C.A. 
§ 4.87, Diagnostic Code 6260 (2003).  

5.  The criteria for a compensable rating for dental trauma 
to tooth number 30 have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.150, 17, 161, Diagnostic Code 9913 
(2003).  

6.  The criteria for service connection for the loss of teeth 
due to gum disease have not been met. 38 U.S.C.A. §§ 1131, 
1712 (West 2002); 38 C.F.R. §§ 3.381, 4.149, 17.161 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  See, 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  This law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of VA with respect to the duty to 
assist.  The new law also includes an enhanced duty to notify 
a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The final rule 
implementing the VCAA was published on August 29, 2001.  66 
Fed. Reg. 45,620-32 (Aug.29, 2001) (codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a)). 

Specifically, the VCAA requires VA to notify the claimant and 
the claimant's representative, if any, of any information and 
any medical or lay evidence, not previously provided to the 
Secretary, that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  38 C.F.R. § 3.159(b) (2003).

The Board notes that a decision promulgated on September 22, 
2003, Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. 2003), the United States 
Court of Appeals for the Federal Circuit (Court) invalidated 
the 30-day response period contained in 38 C.F.R. § 
3.159(b)(1) as inconsistent with 38 U.S.C.§ 5103(b)(1). 

The Court made a conclusion similar to the one reached in 
Disabled Am. Veterans v. Secretary of Veterans Affairs, 327 
F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related Board 
regulation, 38 C.F.R. § 19.9).  The Court found that the 30-
day period provided in § 3.159(b)(1) to respond to a VCCA 
duty to notify is misleading and detrimental to claimants 
whose claims are prematurely denied short of the statutory 
one-year period provided for response.  

With respect to Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, on December 16, 2003, the President signed 
H.R. 2297, the Veterans Benefits Act of 2003 (the Act).  
Section 701 of the Act contains amendments to 38 USC §§ 5102 
and 5103.  The Act contains a provision that clarifies that 
VA may make a decision on a claim before the expiration of 
the one-year VCAA notice period.  Veterans Benefits Act of 
2003, P.L. 108- __ ,Section 701 (H.R. 2297, December 16, 
2003)

The record reflects that the VA has made reasonable efforts 
to notify the appellant of the information and evidence 
needed to substantiate the claims on appeal.  He was provided 
with a copy of the April 1998 rating action, a June 1998 
statement of the case, as well as supplemental statements of 
the case in March 2002, July 2003 and April 2004.  These 
documents, collectively, provide notice of the law and 
governing regulations, the reasons for the determinations 
made regarding the claims, and the evidence which has been 
received in this regard.  In letters dated in October 2002 
and June 2003, the veteran was notified of the VCAA, and the 
information and evidence needed to establish his claims and 
what evidence the VA would attempt to obtain on his behalf.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The RO has obtained VA and private records identified by the 
appellant which are still available, and have made extensive 
efforts to retrieve others without success.  The case was 
remanded for further development on two occasions, and also 
underwent further development initiated by the Board in July 
2002.  VA examinations were conducted in December 1997 and 
October 2002.  The record discloses that VA has met its duty 
to assist the appellant in obtaining evidence necessary to 
substantiate the claim currently being decided.  The veteran 
in a June 2004 letter indicated that he had no additional 
evidence to submit.  

The Board notes that the VCAA letter was mailed to the 
veteran subsequent to the appealed rating decision in 
violation of the VCAA and he was not specifically informed to 
submit copies of any pertinent evidence in his possession as 
required by 38 C.F.R. § 3.159.  The Board, however, finds 
that in the instant case the veteran has not been prejudiced 
by this defect.  In this regard, the Board notes the veteran 
was provided notice of the division of responsibility in 
obtaining evidence pertinent to his case and ample 
opportunity to submit and/or identify such evidence.  No 
additional evidence appears forthcoming.  Therefore, under 
the circumstances, the Board finds that any error in the 
implementation of the VCAA is deemed to be harmless error.  
VA has satisfied both its duty to notify and assist the 
veteran in this case and adjudication of this appeal at this 
juncture poses no risk of prejudice to the veteran.  See, 
e.g., Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Increased Ratings

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2003).  
Separate diagnostic codes identify the various disabilities.  
The veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Generally, 
where entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower evaluation will be assigned.  38 C.F.R. 
§ 4.7 (2003).

The United States Court of Appeals for Veterans Claims 
(Court) has noted that there is a distinction between a claim 
based on the veteran's dissatisfaction with the initial 
rating (a claim for an original rating) and a claim for an 
increased rating.  It also indicated that in the case of an 
initial rating, separate ratings can be assigned for separate 
periods of time based on the facts found, a practice known as 
"staged" ratings.  Fenderson v. West, 12 Vet. App. 119 
(1999).

Factual background

A.  Hearing Loss

The veteran filed a claim for service connection for left ear 
hearing loss in October 1997. 

An audiometric evaluation was conducted for compensation 
purposes for the VA in December 1997.  At that time, the 
veteran's organic hearing acuity in decibels was follows:

Hertz
1000
2000
3000
4000
Right ear
20
30
50
65
Left ear
30
55
90
90






The average pure tone threshold loss was 66 decibels in the 
left ear and 41 decibels in the right ear.  Speech recognition 
ability was 84 percent correct in the left ear and 96 percent 
correct in the right ear.  

By rating action dated in April 1998, the RO established 
service connection for left ear hearing loss.  Based on the 
findings above, a noncompensable evaluation was assigned from 
the date of the claim received on October 20, 1997.

The veteran underwent audiometric evaluation upon VA 
audiology examination on October 24, 2002 which disclosed 
pure tone thresh hold averages of: 

Hertz
1000
2000
3000
4000
Right ear
30
60
75
80
Left ear
50
65
90
95






The average pure tone threshold loss was 75 decibels in the 
left ear and 61 decibels in the right ear.  Speech 
recognition ability was 68 percent correct in the left ear 
and 96 percent correct in the right ear.  

In July 2003 the RO granted service connection for bilateral 
hearing loss and assigned an effective date of October 24, 
2002, the date of the VA examination.

Received in February 2004 were private clinical records dated 
in March 1998 showing treatment for hearing impairment.  

Analysis

Prior to June 10, 1999, evaluations of bilateral defective 
hearing ranged from noncompensable to 100 percent based on 
organic impairment of hearing acuity as measured by the 
results of controlled speech discrimination tests together 
with the average hearing threshold level as measured by pure 
tone audiometry tests in the frequencies 1000, 2000, 3000 and 
4000 cycles per second, with 11 auditory acuity levels 
designated from Level I for essentially normal acuity through 
Level XI for profound deafness. 38 C.F.R. § 4.85, Diagnostic 
Codes 6100 to 6110 (effective prior to June 10, 1999).  The 
United States Court of Appeals for Veterans Claims (Court) 
has held that the assignment of a disability rating for 
hearing loss is derived by a mechanical application of the 
rating schedule to the specific numeric designations assigned 
after audiology testing is completed.  See Lendenmann v. 
Prinicpi, 3 Vet. App. 345 (1992).

The Board points out that effective June 10, 1999, VA revised 
the criteria for evaluating diseases of the ear and other 
sense organs, to include disability from hearing and 
tinnitus.  See 64 Fed.Reg. 25202-25210 (1999) (codified at 38 
C.F.R. §§ 4.85-4.87).  Therefore, in addition to the hearing 
loss criteria above, the amended regulations provide that 
when the pure tone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) are all 55 
decibels or more, the rating specialist will determine the 
Roman numeral designation for hearing impairment from either 
Table VI or Table VIa, whichever results in the higher 
numeral.  When the pure tone threshold is 30 decibels or less 
at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the 
rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIa, whichever results in the higher numeral.  That 
numeral will then be elevated to the next higher Roman 
numeral.  Each ear will be evaluated separately.  38 C.F.R. 
§§ 4.85, 4.86 (effective June 10, 1999).  

The Board points out that the veteran was initially service 
connected for hearing loss in the left ear only.  In 
situations where service connection has been granted for 
defective hearing involving only one ear, and the appellant 
does not have total deafness in both ears, the hearing acuity 
of the nonservice-connected ear is considered to be normal 
(Level I). 38 U.S.C.A. § 1160(a) (West 2002); 38 C.F.R. § 
4.85(f) (2003).  In such situations, a maximum 10 percent 
evaluation is assignable where hearing in the service- 
connected ear is at level X or XI. 38 C.F.R. §§ 4.14, 4.85, 
Part 4 (2003), Diagnostic Codes 6100.

Effective December 6, 2002, where a veteran has deafness 
compensable to a degree of 10 percent or more in one ear as a 
result of a service-connected disability; and deafness in the 
other ear as the result of non-service connected disability 
not the result of willful misconduct, the disability will be 
evaluated as if the non-service connected disability were 
service-connected.  38 U.S.C.A. § 1160(a)(3) (West 2002); 
38 C.F.R. § 3.383 (2003).

The findings obtained in December 1997 corresponded to Roman 
numeral Level III hearing loss in the left ear and Level I 
hearing loss in the right ear.  These findings warrant a non- 
compensable rating from October 20, 1997 to October 23, 2002.  
See 38 C.F.R. § 4.85, and Diagnostic Code 6100, Table Via).  
The non-compensable rating is the highest rating warranted 
prior to October 24, 2002.  Fenderson v. West, 12 Vet. App. 
119 (1999).

Service connection for bilateral hearing became effective on 
October 24, 2002.  The October 2002 VA audiological 
examination showed average pure tone thresholds loss of 75 
decibels in the left ear and 61 decibels in the right ear and 
speech recognition ability of 68 percent correct in the left 
ear and 96 percent correct in the right ear.  These findings 
correlate to auditory acuity numeric designations of Level V 
hearing loss in the right ear and Level VI hearing loss in 
the left ear which warrant a 20 percent rating.  Diagnostic 
Code 6100.  The 20 percent  rating is the highest rating 
warranted effective from October 24, 2002.  Fenderson v. 
West, 12 Vet. App. 119 (1999).

2.  Tinnitus

Factual background

Service connection for tinnitus was granted by a rating 
decision dated in April 1998.  A noncompensable evaluation 
was initially assigned.  This rating was increased to 10 
percent by rating decision of the RO dated in March 2002.  
This is the maximum schedular rating for tinnitus.  

Prior to June 1999, tinnitus was rated as 10 percent 
disabling if it was persistent in nature.  Tinnitus is 
currently rated 10 percent disabling if it is recurrent.  See 
38 C.F.R. § 4.87, Code 6260.  

The record reflects that on VA audiology examination in 
December 1997, the veteran was reported to have said that he 
had tinnitus, bilaterally, that it was intermittent and was 
only 'once in a while.'  It was noted that tinnitus had no 
real effect on his daily life.  On VA ear disease examination 
of that same date, a pertinent assessment indicated that he 
did not describe a significant tinnitus.  On VA examination 
in October 2002, the appellant provided history of periodic 
tinnitus which occurred several times daily.

Analysis

The record reflects that prior to June 10, 1999, the veteran 
himself reported on examination that his tinnitus was no more 
than once in a while or intermittent.  This characterization 
of tinnitus is thus not consistent with "persistent" which 
was the requisite criteria for a compensable evaluation prior 
to June 10, 1999.  Therefore a compensable disability rating 
for tinnitus prior to June 10, 1999 is not warranted. The 
non-compensable rating is the highest rating warranted prior 
to October 24, 2002.  Fenderson v. West, 12 Vet. App. 119 
(1999).

The RO has now assigned a 10 percent rating for the bilateral 
tinnitus, made retroactive to June 10, 1999, the effective 
date of the change in the regulations.  See VAOPGCPREC 3- 
2000; VAOPGCPREC 11-97, Diagnostic Code 6260.  The new 
criteria for tinnitus is more favorable to the veteran, and 
he is now in receipt of the maximum schedular rating provided 
for tinnitus under the law.  

In the Statement of Accredited Representative in Appealed 
Case dated in June 2004, it is argued that the appellant is 
entitled to a separate 10 percent rating for tinnitus for 
each ear under Diagnostic Code 6260.  The Board notes that 
VA's Office of General Counsel has recently promulgated a 
decision addressing the application of 38 C.F.R. § 4.87, 
Diagnostic Code 6260.  

It was held that Diagnostic Code 6260, as in effect prior to 
June 10, 1999, and as amended as of that date, authorized a 
single 10 percent disability rating for tinnitus, regardless 
of whether tinnitus is perceived as unilateral, bilateral, or 
in the head.  It was added that separate ratings for tinnitus 
for each ear may not be assigned under DC 6260 or any other 
diagnostic code.  VAOPGCPREC 2-2003.

Finally, the Board notes that there is no evidence of any 
other factors that would otherwise render impractical the 
application of the regular schedular standards.  In the 
absence of evidence of such factors as those outlined above, 
the Board is not required to remand or refer the claim for 
the procedural actions outlined in 38 C.F.R. § 3.321(b)(1).  
See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).

For all the foregoing reasons, the Board must conclude that 
the claim for an evaluation in excess of the current 10 
percent for tinnitus must be denied.  The 10 percent rating 
effective from June 10, 1999 is the highest rating warranted 
during this period. In reaching these conclusions, the Board 
has considered the applicability of the benefit of the doubt.  
However, as the preponderance of the evidence is against the 
veteran's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1990).  The 10 percent 
rating is the highest rating warranted prior to October 24, 
2002.  Fenderson v. West, 12 Vet. App. 119 (1999).

3.  Tooth Number 30

Service connection is currently in effect for the residuals 
of dental trauma of tooth number 30.  The veteran is seeking 
a compensable evaluation for this disability.  

For loss of teeth due to loss of substance of the body of the 
maxilla or mandible, without loss of continuity, a 10 percent 
rating will be warranted where all of the upper anterior 
teeth are missing, where all the lower anterior teeth are 
missing, or where all the upper and lower teeth one side are 
missing.  In addition, where the loss of masticatory surface 
can be restored by suitable prosthesis, a noncompensable 
evaluation is warranted.  The ratings apply only to bone loss 
through trauma or disease such as osteomyelitis, and not to 
the loss of the alveolar process as a result of periodontal 
disease.  38 C.F.R. § 4.150, Code 9913. 

The veteran is service connected for residuals of dental 
trauma to tooth number 30 only, which is now missing.  He has 
stated that he is entitled to compensation for this 
disability.  However, the rating schedule does not provide 
for a compensable evaluation for a tooth missing due to 
trauma. 38 C.F.R. § 4.150, Diagnostic Code 9913.  Replaceable 
missing teeth will be considered service-connected solely for 
the purpose of establishing eligibility for outpatient dental 
treatment.  38 C.F.R. § 3.381.  Under these circumstances, a 
compensable rating for tooth number 30 is denied.  

Service Connection for Loss of Teeth, Other than Tooth Number 
30

The veteran is also seeking service connection for the loss 
all teeth, excluding number 30, for which service connection 
is already in effect.  In 2004 statements the veteran 
indicated that he was not claiming dental trauma involving 
these teeth, rather he lost his teeth because of gum disease, 
which resulted in the extraction of these teeth.  

Review of the service medical records shows that at the time 
of his initial dental examination soon after his induction 
into service, only the chipped incisal edge of tooth number 8 
was noted.  There is no indication of trauma to these teeth 
and there is no evidence of any periodontal disease.  The 
separation examination showed a filling in tooth number30 and 
that tooth number 17 was missing.

The records indicate that in October 1951 the RO granted 
service connection for tooth number 30.

In a March 1990 statement the veteran indicated that the VA 
authorized the extraction of all his teeth and false teeth 
made art VA expense.  In 1953 the VA authorized another set 
of false teeth.  The VA granted service connection for his 
teeth due to a tour of duty in New Found land.  In a January 
1992 letter the veteran stated that the VA again replaced his 
teeth in 1990.  

A May 1997 VA dental examination showed that all teeth were 
missing.  The lower denture was non-retentive.  The 
assessment was edentulous, resorbed bridge. 

In February 1998 the veteran filed a claim for service 
connection for his teeth.  In December 2001 the veteran's 
spouse stated that the veteran had all his teeth pulled in 
1951.  Subsequently received were statements from a relative 
and fellow service men which are to the effect that the 
veteran developed gum disease while stationed in Newfoundland 
and following service had his teeth extracted.  

Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service. 38 U.S.C.A. §§ 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2002). Service connection may also be granted for 
any disease first diagnosed after discharge when all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service. 38 C.F.R. § 
3.303(d).

Prior to June 8, 1999, VA's Schedule for Rating Disabilities 
provided that treatable carious teeth, replaceable missing 
teeth, dental or alveolar abscesses, periodontal disease 
(pyorrhea), and Vincent's stomatitis are not disabling 
conditions, and may be considered service-connected solely 
for the purpose of determining entitlement to dental 
examinations or outpatient dental treatment under the 
provisions of 38 C.F.R. §§ 17.120, 17.123. 38 C.F.R. § 4.149 
(1998).

Effective June 8, 1999, 38 C.F.R. § 4.149 was removed; those 
provisions were added to 38 C.F.R. § 3.381(a), which now 
notes that treatable carious teeth, replaceable missing 
teeth, dental or alveolar abscesses, and periodontal disease 
will be considered service-connected solely for the purpose 
of establishing eligibility for outpatient dental treatment 
as provided in 38 C.F.R. § 17.161.

The purpose of the above amendment was merely to clarify the 
requirements for service connection of dental disorders, and 
the circumstances in which VA would consider certain dental 
conditions service-connected for treatment purposes. Such 
changes were not substantive in the context of the present 
claim, and therefore a comparative consideration of the 
former and revised regulations is not required

The following will not be considered service connected for 
treatment purposes: (1) calculus; (2) acute periodontal 
disease; (3) third molars, unless disease or pathology of the 
tooth developed after 180 days or more of active service or 
was due to combat or in service trauma; (4) impacted or 
malposed teeth and other developmental defects unless disease 
or pathology of these teeth developed after 180 days or more 
of active service. 38 C.F.R. § 3.381(e) (2003).

Service connection may be granted for a dental condition of 
each tooth and periodontal tissue shown by the evidence to 
have been incurred in or aggravated by service.  When 
applicable, a determination will be made as to whether it is 
due to a combat wound or other service trauma, or whether the 
veteran was interned as a prisoner of war (POW). 38 C.F.R. § 
3.381(b).  The significance of finding a dental condition is 
due to service trauma is that a veteran will be eligible for 
VA dental treatment for the condition, without the usual 
restrictions of timely application and one-time treatment. 38 
C.F.R. § 17.161(c).

The following will not be service connected for treatment 
purposes: (1) calculus; (2) acute periodontal disease; (3) 
3rd molars, unless disease or pathology of the tooth 
developed after 180 days or more of active service, or was 
due to combat or in- service trauma; (4) impacted or malposed 
teeth, and other developmental defects, unless disease or 
pathology of these teeth developed after 180 days or more of 
active service. Teeth extracted because of chronic 
periodontal disease will be service-connected only if they 
were extracted after 180 days or more of active service. 38 
C.F.R. § 3.381(e).

A veteran will be eligible for Class I VA outpatient 
treatment if he has an adjudicated compensable service- 
connected dental condition. 38 U.S.C.A. 1712(b)(1)(A); 38 
C.F.R. § 17.161(a).

Class II eligibility extends to veterans having a 
noncompensable service-connected dental disorder, subject to 
various conditions. Where a veteran has a service-connected 
noncompensable dental condition or disability shown to have 
been in existence at the time of discharge or release from 
active service, which took place before October 1, 1981, one- 
time correction of the noncompensable service-connected 
dental conditions may be authorized if application for such 
treatment was made within one year after such discharge or 
release.

In addition, veterans having a service-connected 
noncompensable dental condition determined to be the result 
of combat wounds or other service trauma, will be eligible 
for VA dental care on a Class II(a) basis. 38 U.S.C.A. § 
1712(b)(1)(C); 38 C.F.R. § 17.161(c). For these purposes, the 
term "service trauma" does not include the intended effects 
of therapy or restorative dental care and treatment provided 
during a veteran's military service. VA O.G.C. Prec. Op. No. 
5-97, 62 Fed. Reg. 15,566 (1997); see also 38 C.F.R. § 
3.306(b)(1) (2003).

Class II(b) or (c) eligibility, extends to veterans having a 
service-connected noncompensable dental condition or 
disability and who were detained or interned as prisoners of 
war. 38 C.F.R. § 17.161(d), (e).

Other categories of eligibility under 38 U.S.C.A. § 1712(b) 
and 38 C.F.R. § 17.161 include those veterans having a dental 
condition clinically determined to be complicating a medical 
condition currently being treated by VA, veterans whose 
service-connected disabilities are rated as totally 
disabling, and some veterans who are Chapter 31 vocational 
rehabilitation trainees. 38 C.F.R. § 17.161(g), (h), (i).

In this case the facts are clear. The veteran is seeking 
service connection for teeth extracted following service and 
replaced by dentures due to gum disease that originated kin 
service.  The record shows that tooth number 17 was extracted 
during service.  Tooth number 17 is a third molar and as a 
matter of law cannot be service connected for treatment 
purposes.  Regardless, as set forth above replaceable missing 
teeth may be considered service connected solely for the 
purpose of establishing eligibility for VA outpatient dental 
treatment.  The veteran does not meet nor specifically allege 
that he meets any of the listed eligibility categories that 
would permit eligibility for VA outpatient dental treatment.  
The veteran was discharged in 1947.  Clearly his recent 
application is untimely under the aforementioned eligibility 
category. He is not a POW and service connection is not in 
effect for any disability.  He is not in vocational 
rehabilitation under Chapter 31.

In as much as there is nothing in the record to suggest that 
the veteran qualifies for service connection for missing 
teeth due to gum disease for treatment purposes, his claim 
must be denied.


ORDER

An initial rating in excess of zero for left ear hearing loss 
prior to October 24, 2002 is denied.

A rating in excess of 20 percent from October 24, 2002 for 
bilateral hearing loss is denied.

An initial rating in excess of zero for tinnitus prior to 
June 10, 1999 is denied.

An rating in excess of 10 percent from June 10, 1999 for 
tinnitus is denied.

A compensable rating for the residuals of dental trauma to 
tooth number 30 is denied.

Service connection for all teeth, excluding tooth number 30, 
due to gum disease is denied.  



	                     
______________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA 
or Board) is the final decision for all issues addressed in 
the "Order" section of the decision.  The Board may also 
choose to remand an issue or issues to the local VA office 
for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, 
you cannot appeal an issue remanded to the local VA office 
because a remand is not a final decision. The advice below on 
how to appeal a claim applies only to issues that were 
allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do 
not need to do anything.  We will return your file to your 
local VA office to implement the BVA's decision.  However, if 
you are not satisfied with the Board's decision on any or all 
of the issues allowed, denied, or dismissed, you have the 
following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for 
Veterans Claims (Court)
?	File with the Board a motion for reconsideration of this 
decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this 
decision based on clear and unmistakable error. 
Although it would not affect this BVA decision, you may 
choose to also: 
?	Reopen your claim at the local VA office by submitting 
new and material evidence. 
There is no time limit for filing a motion for 
reconsideration, a motion to vacate, or a motion for revision 
based on clear and unmistakable error with the Board, or a 
claim to reopen at the local VA office.  None of these things 
is mutually exclusive - you can do all five things at the 
same time if you wish.  However, if you file a Notice of 
Appeal with the Court and a motion with the Board at the same 
time, this may delay your case because of jurisdictional 
conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 
120 days from the date this decision was mailed to you (as 
shown on the first page of this decision) to file a Notice of 
Appeal with the United States Court of Appeals for Veterans 
Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have 
time to appeal to the Court.  As long as you file your 
motion(s) with the Board within 120 days of the date this 
decision was mailed to you, you will then have another 120 
days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the 
Court.  You should know that even if you have a 
representative, as discussed below, it is your responsibility 
to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for 
Veterans Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the 
procedure for filing a Notice of Appeal, the filing fee (or a 
motion to waive the filing fee if payment would cause 
financial hardship), and other matters covered by the Court's 
rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly 
from that website.  The Court's facsimile number is (202) 
501-5848. 

To ensure full protection of your right of appeal to the 
Court, you must file your Notice of Appeal with the Court, 
not with the Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a 
motion asking the BVA to reconsider any part of this decision 
by writing a letter to the BVA stating why you believe that 
the BVA committed an obvious error of fact or law in this 
decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If 
the BVA has decided more than one issue, be sure to tell us 
which issue(s) you want reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
459
7
Pag
e 1
CONTINUED



Remember, the Board places no time limit on filing a motion 
for reconsideration, and you can do this at any time. 
However, if you also plan to appeal this decision to the 
Court, you must file your motion within 120 days from the 
date of this decision. 

How do I file a motion to vacate? You can file a motion 
asking the BVA to vacate any part of this decision by writing 
a letter to the BVA stating why you believe you were denied 
due process of law during your appeal. For example, you were 
denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement 
of the Case or Supplemental Statement of the Case, or you did 
not get a personal hearing that you requested. You can also 
file a motion to vacate any part of this decision on the 
basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above 
for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, 
if you also plan to appeal this decision to the Court, you 
must file your motion within 120 days from the date of this 
decision. 

How do I file a motion to revise the Board's decision on the 
basis of clear and unmistakable error? You can file a motion 
asking that the Board revise this decision if you believe 
that the decision is based on "clear and unmistakable error" 
(CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You 
should be careful when preparing such a motion because it 
must meet specific requirements, and the Board will not 
review a final decision on this basis more than once. You 
should carefully review the Board's Rules of Practice on CUE, 
38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time 
limit on filing a CUE review motion, and you can do this at 
any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement 
indicating that you want to reopen your claim.  However, to 
be successful in reopening your claim, you must submit new 
and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, 
but you can also appoint someone to represent you.  An 
accredited representative of a recognized service 
organization may represent you free of charge.  VA approves 
these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An 
accredited representative works for the service organization 
and knows how to prepare and present claims. You can find a 
listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who 
is not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather 
than before VA, then you can get information on how to do so 
by writing directly to the Court.  Upon request, the Court 
will provide you with a state-by-state listing of persons 
admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information 
is also provided on the Court's website at 
www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  
Except for a claim involving a home or small business VA loan 
under Chapter 37 of title 38, United States Code, attorneys 
or agents cannot charge you a fee or accept payment for 
services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or 
accredited agent within 1 year of a final BVA decision, then 
the attorney or agent is allowed to charge you a fee for 
representing you before VA in most situations.  An attorney 
can also charge you for representing you before the Court.  
VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney 
or agent may charge you a reasonable fee for services 
involving a VA home loan or small business loan.  For more 
information, read section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement 
for reasonableness, or you or your attorney or agent can file 
a motion asking the Board to do so. Send such a motion to the 
address above for the Office of the Senior Deputy Vice 
Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Pa
ge 
2



